Case 1:21-cr-00071-ABJ Document 18-4 Filed 04/12/21 Page 1 of 3

U.S. Department of Justice Repor tof Investigation
Bureau of Alcohol, Tobacco, Firearms and Explosives

 

Title of Investigation:

Investigation Number: Report Number:

DRESCH, Karl (922¢1) 774046-21-0006 2

 

 

 

SUMMARY OF EVENT:

Receipt and Service of Federal Search Warrant- (rs

Residence of Karl Dresch

NARRATIVE:

1.

On January 21, 2021, an Application/A ffidavit for a Search Warrant was forwarded to the office
of Magistrate Judge Maarten Vermaat for authorization to search of

GE | his is the current residence of Karl DRESCH (W/M, DOB:

Magistrate Vermaat contacted Special Agent Aaron Voogd via telephone after he reviewed the
Application/A ffidavit for a Search Warrant and determined there to be probable cause. SA
Voogd swore out the search warrant via recorded telephone call. Magistrate Vermaat then signed
the application/affidavit authorizing the search warrant. Magistrate Vermaat also granted a
Motion to Seal in this matter. A copy of the signed Application/A ffidavit for Search Warrant,
Search Warrant, and Motion to Seal are included as attachments.

On this same date, SA Voogd with the support of the Michigan State Police (MSP) Upper
Peninsula Substance Enforcement Team (UPSET) and the MSP Calumet Post, served the
aforementioned Federal Search Warrant at This
Search Warrant was for evidence in relation to violations of evidence of violation(s) of 18
U.S.C. § 922(g)(1).

On this same date, SA Voogd conducted a pre-operation briefing with law enforcement (LE)
personnel participating in the search warrant. The briefing took place at the UPSET West Team
office. SA Voogd was aware from surveillance conducted by UPSET that the only new activity
at the residence since the January 19" federal search warrant by the Federal Bureau of
Investigations (FBI) was as of earlier in the day a porch light was now on. Although there were
no new signs of individuals at the property. SA Voogd was the On-scene Commander and it was
decided the UPSET team would conducted the entry and securing of the residence.

 

 

 

Prepared by: Title: Signature: Date:
Aaron R. Voogd Special Agent, Marquette Satellite Office ee
AZ Lv (25/2

Authorized by: Title: C7 Signature: = Date:
Jeremy S. Herrmann Resident Agent in Charge, Marquette Satellite

Office
Second level reviewer (optional): Title: Signature: Date:
James M. Deir Special Agent in Charge. Detroit Field Division

 

 

 

 

Page | of 2 ATF EF 3120.2 (10-2004)
For Official Use Only
 

: i 4 of 2
Title of Investigation ase L2tcr-6067 ABs Boeument t8-4—Filed-9 Lar estgaist Manteo nd Report Number:

DRESCH, Karl (92221) 774046-21-0006 2

 

 

 

4. On this same date, at approximately 1:50pm, law enforcement arrived at residence and
approached the designated entry point. SA Voogd from his position on front cover heard the
entry team knock and announce, “Police with a Search Warrant”, The entry advised when the
residence was clear and secured. SA Voogd learned in discussion with the entry team, that the
entry point was not unsecured as it had been left on January 19‘ and forced entry was required.
SA Voogd also learned that there were no individuals located in the residence.

5. At this point, SA Voogd conducted video of the residence prior to the initiation of the search.
Once the video was complete. The UPSET team conducted a thorough search of the residence
and vehicles located on the curtilage. SA Voogd maintained a Search Warrant
Tabulation/Return, which has been included as an attached. The search resulted in the recovery
and seizure of the following items of evidentiary value:

- aGlock, model 23, .40 caliber semi-auto pistol, serial number RA398, loaded with a
round in the chamber, located in a black holster

- ablue Ziploc bag containing suspected marijuana located near the Glock pistol

- Miscellaneous residency documents

- Two (2) boxes of 12 gauge ammunition

- aRemington, model 1100, 12 gauge shotgun, serial number N997352M, loaded with
two (2) 12 gauge shells, located in a camouflage case

- Eight (8) boxes of miscellaneous ammunition

Upon completion of the search, SA Voogd closed out the tabulation/return, which was witnessed
by MSP UPSET Detective Sargent (D/Sgt.) Jason Wickstrom. Since there was no one at the
residence, a copy of the Search Warrant and tabulation/return was left on the dining room table.

6. SA Voogd then conducted an out-video of the residence post-search. Once this was complete, the
property was secured in SA Voogd’s vehicle for transport to the ATF Marquette Satellite Office.
UPSET secured the entry point door and exited through the lockable front door of the residence.

ATTACHMENT(S):
Application/A ffidavit for Search Warrant, Search Warrant and Motion to Seal
Search Warrant Tabulation/Return

 

Page 2 of 2 ATF EF 3120.2 (10-200
For Official Use Only
Case 1:21-cr-00071-ABJ Document 18-4 Filed 04/12/21 Page 3 of 3

 

SEARCH WARRANT: TABULATION/RETURN

 

_ FROM: / and Address, if _

COMPLAINT #17164 6- 2I-O666

 

 

 

   
   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE TIME
(/zt{(z! ISSO
DESCRIPTION OF ITEM(S) LOCATION OF ITEM(S) SEIZING OFF.
[| | Gtece “cde 23 | HO cAL SEMtANTO | WE BEDICOOM CeseT Hee
S/pvl RAZA Landed (Ins CrreMBOe And Pre
2 Bive ZPLoo PALGIE GiTdi 1G /
| SoetTen Mrtuurwh
2 Muse Res(party becS DMmIsG Poot AWE | wicesten
j| [+ Bokes oF 2 crocs Rot Peter Ino ZADADL
Auto atin - Boy Ie Portus “py Pee,
6K [Rawuvstons Mp //00 12. GA Reap Berle Ini ras
S/S WGI 7 352M land “2stece awoke IMGKET
| § Boyes oF Wisc Awwuwlion dine (au CABIAGT-__|Wiasteml
6 Cone. Reto. .
fe seh
et!
ae
ms) ee | |
Ea ihe Pa :
, Ae FF |
Adv EL = |
. 1p |
ae |
a | el >
2 |
TABU (Signature) ME AND TITLE (Print or Type)
VD en di Vosgs SA ATE
E “LS 67_ ss On Util EST7IZ0M
